Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the removal of the limitation “a heating apparatus” from the claims, all previous drawing objections, interpretations under 35 U.S.C. 112(f), and rejections under 35 U.S.C. 112(b) are hereby withdrawn.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  In Claim 1 line 5 and Claim 10 line 7, “channel being configured” should read “channel are configured” for grammatical correctness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding Claim 10, there is not sufficient antecedent basis in the claim for the limitation “the workpiece being pressed (ECAP)” in line 7. The preamble of the claim recites an ECAP pressing device, but only recites that this device is for “plastic forming of a workpiece,” and thus no pressing of the workpiece has been positively recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al., hereinafter Ueno (US 2009/0120154), in view of Krystian (WO 2012071600). For text citations of Krystian, please refer to the machine translation provided as Non-Patent Literature provided with the Office action mailed 12/14/2020.
Regarding Claim 1, Ueno discloses (Figures 4A-4B) a device for plastic forming of a workpiece made of metal or a metal alloy ([0184] lines 1-13) by equal channel angular pressing (ECAP) ([0001] lines 1-4), comprising: more than two channels that include an inlet channel (groove 13), an outlet channel (groove 23), and at least one additional channel (through hole 24), wherein the inlet channel, the outlet channel and the at least one additional channel are 
Ueno does not disclose that an angle of a second forming bend between the outlet channel and the at least one additional channel is between 105° and 135°. Krystian teaches (Figure 1) a device for plastic forming of a workpiece (bolt 1) made of metal or metal alloy ([0002] line 19) by ECAP ([0004] line 33), wherein adjacent channels (first channel 3 and second channel 4) are arranged relative to each other to form forming bends (rounding 9), and an angle of a forming bend between two channels is between 105° and 135° ([0017] line 147; an angle of 120° is within this range). Krystian teaches that having the channels form an angle between them affects the fine grain structure and the mechanical characteristics of the workpiece ([0004] lines 43-46), and one skilled in the art would understand that different angles of forming bends yield different results. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ueno such that the angle of the second forming bend between the outlet channel and the at least one additional channel is between 105° and 135°, as taught by 
Regarding Claim 2, Ueno discloses (Figures 4A-4B) that the inlet channel (groove 13) and the outlet channel (groove 23) are indirectly connected to one another by the at least one additional channel (through hole 24).
Regarding Claim 5, regarding the aforementioned combination of Ueno and Krystian, Ueno as modified by Krystian discloses (Figures 4A-4B) a method for the plastic forming of a workpiece made of metal or a metal alloy ([0184] lines 1-13) by ECAP ([0001] lines 1-4), comprising: pressing the workpiece at least once through the device according to Claim 1 ([0079] lines 3-5: the workpiece is pushed, i.e. pressed, through the grooves and through hole of the device; see discussion above regarding structure of the device), whereby the workpiece is plastically formed by the at least one pressing of the workpiece through the inlet channel and the outlet channel (grooves 13 and 23; [0088] lines 1-6 and [0093] lines 4-6 describe a workpiece material push-in step in which the workpiece is formed).
Regarding Claim 6, Ueno is silent to the workpiece being rotated about its longitudinal axis before each introduction to the inlet channel. Krystian teaches (Figure 1) the workpiece (bolt 1) has a longitudinal axis (longitudinal axis X), wherein, before each introduction of the workpiece to the inlet channel (first channel 3), the workpiece is rotated about the longitudinal 
Regarding Claim 7, Ueno discloses (Figures 4A-4B) that, each time the workpiece (titanium material 20) is pressed through the device, the workpiece is formed at least twice ([0094] lines 4-8).
Regarding Claim 8, Ueno discloses (Figures 4A-4B) that the at least one pressing of the workpiece (titanium material 20) through the device includes pressing the workpiece at least once through the first and second forming bends (face 51 of guide portion 15 at the junction of groove 13 and through hole 24, and face 81 of guide portion 86 at the junction of through hole 24 and groove 23) formed between the more than two channels ([0088] lines 1-6, [0093] lines 4-6, and [0094] lines 4-8 describe a workpiece material push-in step in which a workpiece is pressed through a device having more than two channels, wherein the workpiece bends at the first and second forming bends).
Regarding Claim 9, Ueno is silent to the temperature of the workpiece being lowered for each operation. Krystian teaches that the workpiece is heated and that a temperature of the workpiece is lowered each time the workpiece is pressed through the device ([0022] line 178 - [0025] line 207). This allows the pressing forces to be kept as low as possible to prevent crack formation in the initial pressing step at high temperature ([0023] lines 184-185), while still 
Regarding Claim 10, Ueno discloses (Figures 4A-4B) a double equal channel angular pressing (ECAP) device ([0001] lines 1-4) for plastic forming of a workpiece made of metal or a metal alloy ([0184] lines 1-13), comprising: an inlet channel (groove 13); an outlet channel (groove 23); and at least one intermediate channel (through hole 24), wherein the inlet channel, the outlet channel and the at least one intermediate channel are configured to receive the workpiece being pressed (ECAP) ([0079] lines 3-5; the workpiece is pushed, i.e. pressed, through the grooves and through hole, which are configured to receive it), wherein the inlet channel and the outlet channel are indirectly connected to each other ([0156] lines 6-12; grooves 13 and 23 are indirectly connected via through hole 24) and are arranged to be perpendicular to each other, wherein the inlet channel, the at least one intermediate channel, and the outlet channel are interconnected to form forming bends between adjacent channels (formed at face 51 of guide portion 15 at the junction of groove 13 and through hole 24, and face 81 of guide portion 86 at the junction of through hole 24 and groove 23), and wherein a first forming bend between the inlet channel and the at least one intermediate channel is 90° ([0029] lines 1-4).

Regarding Claim 11, Ueno discloses (Figures 4A-4B) a method for plastic forming of a workpiece made of metal or a metal alloy ([0184] lines 1-13) by equal channel angular pressing (ECAP) ([0001] lines 1-4), comprising: pressing a workpiece (titanium material 20) at least once 
Ueno does not disclose that the second forming bend is between 105° and 135°. Krystian teaches (Figure 1) a method for plastic forming of a workpiece (bolt 1) made of metal or metal alloy ([0002] line 19) by ECAP ([0004] line 33), wherein a forming bend (rounding 9) of between 105° and 135° ([0017] line 147; an angle of 120° is within this range) is formed between two adjacent channels (first channel 3 and second channel 4). Krystian teaches that having the channels form an angle between them affects the fine grain structure and the mechanical characteristics of the workpiece ([0004] lines 43-46), and one skilled in the art would understand that different angles of forming bends yield different results. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueno such that the second forming bend 
Regarding Claim 12, Ueno is silent to the workpiece being rotated about its longitudinal axis before each pressing thereof. Krystian teaches (Figure 1) the workpiece (bolt 1) has a longitudinal axis (longitudinal axis X), wherein, before each pressing of the workpiece, the workpiece is rotated about the longitudinal axis ([0018] line 151 - [0019] line 156). This is done to achieve a homogenous fine grain structure across the cross section of the workpiece ([0019] lines 157-159). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueno to incorporate the step of rotating the workpiece about its longitudinal axis before each pressing of the workpiece, as taught by Krystian, in order to ensure homogeneity of the fine grain structure of the workpiece.
Regarding Claims 13 and 14, Ueno discloses that each time the workpiece is pressed through the device, the workpiece is formed at least twice ([0094] lines 4-8), but is silent to the at least one pressing comprising multiple pressings. Krystian teaches that the at least one pressing comprises multiple pressings of the workpiece through the device ([0018] lines 151-152), which allows for parameters to be changed between each pressing, such as the workpiece being rotated about its longitudinal axis ([0018] line 151 - [0019] line 156) and the temperature 
Regarding Claim 15, Ueno is silent to the temperature of the workpiece being lowered for each operation. Krystian teaches that the workpiece is heated and that a temperature of the workpiece is lowered each time the workpiece is pressed through the device ([0022] line 178 - [0025] line 207). This allows the pressing forces to be kept as low as possible to prevent crack formation in the initial pressing step at high temperature ([0023] lines 184-185), while still achieving finer structures and better mechanical characteristics from the subsequent lower temperature pressing ([0023] lines 186-187). Since Ueno discloses that the workpiece is heated to temperatures that optimize the structure of the given workpiece material ([0194] lines 12-13), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueno such that a temperature of the workpiece is lowered each time the workpiece is pressed though the device, as taught by Krystian, in order to optimize the benefits of high-temperature and low-temperature pressing.

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that one skilled in the art would not combine Ueno and Krystian because Ueno suggests not to use prior art devices, Examiner respectfully disagrees. Firstly, the only teaching from Krystian regarding the structure of the ECAP device that is relied upon in this Office action is that of the angle being between 105° and 135°. This feature is independent of the design of the rest of the ECAP device, and thus this teaching could be used to modify Ueno, as Ueno does not explicitly teach away from modifying the angle of either of the disclosed forming bends. Secondly, the inventions of Ueno and Krystian are both in the same field of endeavor (i.e. ECAP devices/methods), so one of ordinary skill in the art would find it reasonable to combine these inventions.
Regarding the Applicant’s argument that Ueno does not disclose the workpiece being pressed through the device, Examiner respectfully disagrees. Ueno discloses that, as the molds move relative to each other, the workpiece is pushed (i.e. pressed) from the groove on the first mold through the through hole into the groove on the third mold ([0079] lines 3-5, [0088] lines 3-6, and [0093] lines 4-6). Because the instant application does not claim any details regarding the means by which the workpiece is pressed or the structure of the ECAP device itself (i.e. specifying that it is not comprised of pieces that move relative to each other) that distinguishes it from Ueno, this limitation of the claim is met.
Regarding the Applicant’s argument that the device of Ueno can only have a second bend of 90° due to the nature of it deforming the workpiece via relative movement of two .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                           
/TERESA M EKIERT/Primary Examiner, Art Unit 3725